Citation Nr: 1141500	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-45 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits. 

3.  Entitlement to nonservice-connected death pension benefits. 



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran had recognized service with the New Philippine Scouts from May 1946 to February 1949.  The Veteran died on September [redacted], 2008.  The appellant is the surviving spouse of the Veteran, and is seeking entitlement to service connection for the cause of the Veteran's death, accrued benefits, and nonservice-connected death pension benefits. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied entitlement to nonservice connected death pension, service connection for the cause of the Veteran's death, and accrued benefits.     


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2008; the certificate of death lists the immediate cause of the Veteran's death as septic shock secondary to community acquired severe acute myocardial infarction; hypertensive cardiovascular disease was listed as an underlying cause of his death.   

2.  The Veteran did not have any service-connected disabilities at the time of his death. 

3.  A preponderance of the competent evidence is against a finding that any disease or other incident in service caused or contributed substantially or materially to the Veteran's death.  

4.  At the time of his death, the Veteran did not have a pending claim for VA benefits.
5.  The Veteran's service with the New Philippine Scouts does not qualify as requisite service to confer eligibility to the appellant for VA nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 1318, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011). 

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000 (2011). 

3.  The criteria for nonservice-connected VA death pension benefits have not been met.  38 U.S.C.A. § 107(a) (West 2002 and Supp. 2011); 38 C.F.R. §§  3.40, 3.41 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A January 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, this letter notified the appellant that the Veteran was not service connected for any the listed causes of death and explained the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected as required by Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The claims were re-adjudicated in a March 2011 supplemental statement of the case (SSOC).  

After exhausting all available means, including contacting the National Personnel Record Center (NPRC), in September 2010, the RO made a formal finding of the unavailability of the Veteran's service treatment records (STRs) due to a fire at the NPRC in 1973.  Thus, there is a heightened obligation to assist the claimant in the development of her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).   

The Veteran's private treatment records, to include his certificate of death, and his Social Security Administration (SSA) records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  No VA medical records were identified by the appellant.  

A medical opinion was not provided regarding the cause of the Veteran's death.  VA's duty to assist doctrine does not require that the appellant be afforded a medical opinion, however, because there is no competent evidence, including lay evidence of a continuity of any symptomatology from service to the time of the Veteran's death, indicating an association between any in-service injury, disease, or event, and the cause of his death.  38 C.F.R. § 3.159 (c) (2011); See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Concerning the claims for accrued benefits and nonservice-connected death pension benefits, there is no legal basis upon which these benefits may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  Service Connection for Cause of Death 

The appellant seeks service connection for the cause of the Veteran's death.  She contends that she is entitled to benefits because her late husband's muscles and arteries of the heart were irritated by the training and stresses of service he experienced while in the military and thereby caused his death.   

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.20. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran died on September [redacted], 2008; the certificate of death lists the immediate cause of his death as septic shock secondary to community acquired severe acute myocardial infarction, and that hypertensive cardiovascular disease was an underlying cause of his death.   

The Veteran's STRs are not available.  The appellant does not allege that the Veteran suffered from any of the immediate or contributory causes of his death noted on his certificate of death during service nor is there any competent evidence that any specific disease, injury, or exposure in service was the principal or a contributory cause of the Veteran's death.  

The first objective findings of record indicating any health problems with the Veteran is a January 2002 private medical opinion noting that the Veteran suffered from osteoarthritis, back pain, hypertension, and shortness of breath. 

The Veteran died approximately 59 years after service discharge and there is no medical evidence of record indicating any health problems until approximately 53 years following service.  The passage of more than 50 years before any evidence of a disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Regarding continuity of symptomatology, the appellant has never claimed that the Veteran has experienced symptoms of septic shock, myocardial infarction, or hypertensive cardiovascular from service to the time of his death.  

The appellant is competent to report symptoms that she can observe such as witnessing the Veteran clutch his chest due to chest pain as this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson, lacking in medical training and expertise, the appellant cannot provide a competent opinion on a matter as complex as whether the Veteran's military service caused his death over 50 years later and her opinion is of no probative value.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

If, as here, the Veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to dependency and indemnity compensation, if at the time of the Veteran's death, the Veteran has a service connected disability rated totally disabling continuously for a period of 10 or more years immediately preceding his death; continuously since the Veteran's release from active service and for a period of at least five years immediately preceding death; or for one year prior to his death if he was a prisoner of war under certain conditions.  38 U.S.C.A. § 1318.  As the Veteran had no service connected disabilities, the provisions of 38 U.S.C.A. § 1318 are inapplicable.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.  Gilbert, 1 Vet. App. at 57-58. 

III.  Accrued Benefits 

Upon the death of a Veteran, certain persons shall be paid periodic monetary benefits to which the Veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the Veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

The appellant has not made any specific contentions regarding entitlement to accrued benefits.  The Veteran was denied service connection for osteoarthritis of both knees, hypertension, a back condition, and shortness of breath in an October 2002 rating decision, and nonservice connected disability pension in a March 2005 administrative decision, however he did not appeal these decisions so they became final before his death.  38 C.F.R. §§ 38 C.F.R. §§ 3.160 (d) and 20.200.  Nor does the claim file contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to his death, but not adjudicated.  Therefore, the Board finds that there was no pending claim at the time of the Veteran's death. 

Because the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  The disposition of this claim is based on the law, and not the facts of the case and where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).  


IV.  Nonservice-Connected Death Pension Benefits 

The appellant claims that she is entitled to nonservice connected death pension benefits because her husband served in the United States Army.  

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the U.S. pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the U.S. conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits which do not include death pension benefits authorized by chapter 15, title 38, U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  In other words, the law provides that nonservice-connected death pension benefits are not available to the surviving spouse of one whom served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army.  

The findings by the service department verifying a person's service are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The Veteran's personnel records indicate that he served in the Philippine Scouts from May 1946 to February 1949.  The National Personnel Records Center (NPRC) verified that the Veteran had service with the Philippine Scouts from May 1946 to February 1949, and a document from the Armed Forces of the United States notes that the Veteran was honorably discharged from the Philippine Scouts in February 1949.  Additionally, prior to his death, in a March 2005 application for VA benefits the Veteran himself reported that he served only with the New Philippine Scouts.  The law specifically excludes such service for purposes of entitlement to nonservice-connected death pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, because the evidence of record from the service department clearly shows that the Veteran only had service with the New Philippine Scouts, despite the appellant's contentions that he had service with the United States Army, there is no legal basis on which the appellant's claim can be granted.   38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to accrued benefits is denied. 

Entitlement to nonservice-connected death pension benefits is denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


